Citation Nr: 0702428	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cervical spondylosis.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel












INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
cervical spondylosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his cervical spondylosis is 
attributable to a neck problem he experienced while he was on 
active duty.  He states that he received treatment for neck 
and back problems both in service and since that time.  
Service medical records reflect that the veteran had been 
treated for neck problems consistently with heat therapy and 
medication.  

Post-service medical records reflect that the veteran was 
treated for neck and back problems in July 1967; the x-ray 
report of the veteran's back at this examination reflected a 
"a suggestion...of slight narrowing and roughening of the 
epiphyseal joint between C7 and T1."  He was seen again in 
April 2002 and March 2003, where he was found to have multi-
level cervical spondylosis on both occasions.

The veteran also reported receiving treatment in the 1970s 
and 1980s at a VA medical center in New York.  There is no 
evidence in the file to suggest that VA made an attempt to 
recover these records.  This should be accomplished.  

The veteran attended a VA examination in December 2003.  The 
physician deduced that the veteran's current condition was 
not likely related to "old neck pain during military 
service, which was most probably of muscular origin at the 
time and should not produce significant residuals."  He 
further opined that the current spinal spondylosis was most 
likely age related; however, this opinion was given prior to 
the receipt of the 1967 treatment records which suggested the 
presence of disability at that time.  Thus, it is not 
considered adequate for rating purposes.  After an attempt is 
made and a response is garnered by VA regarding missing 
medical records, a new examination should be ordered.  An 
opinion as to the likely etiology of the veteran's current 
cervical spondylosis should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Medical 
Center in New York City, New York, and 
request that it search its records, 
including archived records, for any 
medical records for the veteran, 
specifically from 1970 to the present.

2.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his cervical 
spondylosis.  Prior to the examination, 
the complete claims folder should be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50% probability) that the veteran's 
cervical spondylosis is etiologically 
related to a back or neck problem in 
service, or whether it may be concluded 
to have manifest to a degree of 10 
percent within one year of his discharge 
from service.  The rationale for all 
opinions expressed should be provided.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



